Citation Nr: 1043467	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-10 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disability, 
including as due to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran retired from service in May 1987 after more than 23 
years of active military duty.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO denied service connection for "a left eye 
condition (claimed as blindness in the left eye)."  This issue 
was remanded by the Board in December 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In the December 2009 remand, the Veteran was to be given proper 
notice regarding service connection for an eye disability as 
secondary to his hypertension and scheduled for a VA examination 
to address the etiology of any current left eye pathology.  
Proper notice was sent to the Veteran, however, a review of the 
March 2010 VA eye examination shows that the VA examiner failed 
to explain his opinion that decreased acuity of the left eye was 
less likely as not caused by or a result of hypertension.  

The examiner explained and supported the opinion that military 
service did not aggravate or cause vision loss of the left eye.  
It was also indicated that decreased visual acuity in the left 
eye was not caused by hypertension.  However, there was no 
indication whether disability exhibited by loss of visual acuity 
in the left eye was aggravated by hypertension.  There was no 
rationale offered regarding whether hypertension was implicated 
in the decreased visual acuity of the left eye.  The examiner 
repeated some of the records in the file, including those the 
Board cited to in the December 2009 remand.  These records 
include an April 2007 private surgeon letter and a June 2009 
private eye doctor letter.  The records indicated that the 
Veteran's service-connected hypertension may have been associated 
with a large subretinal hemorrhage in his left eye.  The examiner 
did not clarify whether hypertension aggravated any left eye 
disability or explain why it did not cause it.  

As an August 2010 statement from the Veteran shows, he is 
claiming that his left eye has been affected by his service-
connected hypertension.  

In the December 2009 remand, the Board specifically stated that 
the rationale for all opinions must be provided.  Compliance with 
remand directives is neither optional nor discretionary.  Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to assure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Return the claims file to the March 2010 
VA examiner.  The examiner should 
specifically determine whether there is a 
50 percent probability or greater that the 
Veteran's service-connected hypertension (a) 
caused any current left eye disability or (b) 
worsened in severity any current left eye 
disability.  If any left eye disability has 
been worsened by the service-connected 
hypertension, the examiner should specify the 
measurable degree of current left eye 
disability that is attributable to the 
service-connected hypertension.  

The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  The 
rationale for all opinions must be 
provided.  

2.  Readjudicate the issue of entitlement for 
service connection for a left eye disability 
on direct basis and as secondary to 
service-connected hypertension.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should be 
provided with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

